DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of 
Claims 1, 5, 6, 8-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. (US 2014/0295157, “Hirai”) in view of Onizawa et al. (US 2006/0131928, “Onizawa”) and further in view of Kwon et al. (US 2012/0170244, “Kwon”).
Regarding claims 1, 5, 15, and 21, Hirai teaches a display device comprising a display panel ([0005], [0073], [0074]) and a window for a display device ([0008], [0009]) comprising a polymer substrate (second resin layer, [0036], Fig. 2, layer 110, [0040]) a first resin layer (corresponding to first buffer layer, Fig. 2, layer 140, [0036]) and an adhesive layer between the substrate layer and the first resin layer (adhesive layer 150, Fig. 4, [0050]). Hirai additionally teaches that the second resin layer (corresponding to the polymer substrate layer) may be made of, among other materials, a polycarbonate (or PMMA, [0041], [0042]). Hirai additionally teaches a protective layer on the polymer substrate (Fig. 2, layer 120, [0057], [0064], [0065]). Hirai additionally teaches that this protective layer 120 may be directly on the substrate (or layer 110, [0064], [0065], Fig. 3). Hirai additionally teaches that the adhesive layer may have a thickness reading on from 5 to 200 micrometers and an elastic modulus reading on less than or equal to about 0.1 megapascals ([0051], [0050]).
    PNG
    media_image1.png
    407
    418
    media_image1.png
    Greyscale
	Hirai fails to teach that the first resin layer (corresponding to the first buffer layer) has an elastic modulus of about 10 to 30 megapascals and comprises a polyurethane. In the same field of endeavor of laminate windows for display devices ([0002], [0156]), Onizawa teaches that layers on either side of as substrate should have an elastic modulus on the range of from 0.5 to 50 MPa (thus reading on the ranges of from 10 to 20 MPa) in order to provide excellent adhesion, strength, and fatigue characteristics ([0087], [0088]). Onizawa additionally teaches that a polyurethane is a suitable material for making such a film ([0088]). Therefore, in the absence of a teaching regarding the elasticity modulus of the layers of Hirai, it would have been obvious to one of ordinary skill in the art at the time of the invention to have adjusted the modulus of the layers adjacent to the substrate to about 0.5 to 50 MPa as an appropriate elasticity modules that helps to provide excellent adhesion, strength, and fatigue characteristics to the layers ([0087], [0088]). The Examiner additionally notes that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough Titanium Metals Corp. of America v. Banner, 
Regarding claim 6, Hirai additionally teaches that the layer 140 may be substantially uniform in thickness (Fig. 2, layer 140, and e.g., [0014], [0059]). 
Regarding claim 8, Hirai additionally teaches that the substrate layer 110 may have a thickness of from 10 micrometers to 3 mm (thus reading on the range of from about 25 to about 100 micrometers [0048]).
Regarding claim 9, Hirai additionally teaches that the adhesive layer may have a thickness reading on from 5 to 200 micrometers and an elastic modulus reading on less than or equal to about 0.1 megapascals ([0051], [0050]).
Regarding claim 10, Hirai additionally teaches that the first resin layer 120, corresponding to the protective layer, may comprise silsesquioxanes (e.g., [0037]). 
Regarding claim 11, Hirai additionally teaches that layer 120 may have a thickness of from 10 to 300 micrometers (thus reading on from 1 to 50 micrometers, [0014]).
Regarding claim 12, Hirai fails to teach the inclusion of a buffer layer between the polymer substrate 110 and the protective layer 120. In the same field of endeavor of display devices ([0005] – [0007]), Kwon teaches to include a buffer layer on a surface of a substrate, and including adhesive members, ([0015], [0016]) in order to absorb impacts from, for example, dropping the device, and thereby protect other layers in the device ([0009] – [0012], [0030]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have included a buffer layer between the polymer substrate 110 and the protective layer 120 in order to absorb impacts from, for example, dropping the device, and thereby protect other layers in the device ([0009] – [0012], [0030]).
Regarding claim 13, Hirai fails to teach that the second buffer layer has an elastic modulus of about 7 to 30 megapascals. In the same field of endeavor of laminate windows for display devices ([0002], [0156]), Onizawa teaches that layers on either side of as substrate should have an elastic modulus on the range of from 0.5 to 50 MPa (thus reading on the ranges of from 10 to 20 MPa) in order 
Regarding claim 14, modified Hirai additionally teaches the inclusion of adhesive members adjacent to the buffer layer ([0015] – [0017]). Additionally, Hirai teaches an adhesive layer between layer 110 and 120, and thus would have been obvious to have included additional adhesive layers in the device in order to provide sufficient adhesion (layer 130, Fig. 2, [0049], [0050]). 
Regarding claim 16, Hirai additionally teaches that the display device may be a liquid crystal display or organic light emitting display ([0073]). 

Claims 3, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirai in view of Onizawa in view of Kwon as applied to claims 1 and 15, above, and further in view of Nam et al. (US 2015/0147532, “Nam”).
Regarding claims 3 and 17, Hirai fails to teach the stiffness of the window or that the window may be folded (or is foldable, bendable, or rollable). In the same field of endeavor of display devices ([0003], [0011]), Nam teaches that it is known to provide a window for a display device having a stiffness of less than 10 N at a radius of curvature of from 0.5 to 10 mm ([0035] and see, e.g., [0058]) and that this is advantageous in implementing a flexible display by ensuring a rollable or bendable window for a display ([0005], [0028], [0058]).  
Regarding claim 18, Hirai fails to specifically teach the inclusion of a touch panel in the display device. However, Nam teaches to include a touch screen panel in order to impart touch screen .  

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirai in view of Onizawa in view of Kwon as applied to claim 15, above, and further in view of Choi et al. (US 2014/0050909, “Choi”). 
Regarding claims 19 and 20, Hirai teaches that the window has high mechanical strength ([0040]) but fails to specifically teach that the window does not suffer bright spots after performing a Dupont Impact Tester pendulum drop test from at least 9 or 12 cm, however, in the same field of endeavor windows for use in display devices ([0004]), Choi teaches to provide a window with impact resistance to 500 g at greater than 35 cm ([0067]). It therefore would have been obvious to the ordinarily skilled artisan to have adjusted the materials and thicknesses of the films of Hirai to have impact resistance to 500 g at greater than 35 cm in order to provide a window with sufficient mechanical strength ([0065] – [0068]). 

Response to Arguments
Applicant's arguments filed 12/29/20 have been fully considered but they are not persuasive. 
Applicant argues that one of ordinary skill in the art would not have combined the teachings of Onizawa with those of Hirai because the buffer film of Onizawa is thicker than the thickness of the first resin film of Hirai. The Examiner respectfully disagrees. As described in the modified rejection above, Hirai teaches that the thickness of layer 140 may be adjusted to suit the device and teaches that the resin layers generally may have a thickness of from 10 to 300 micrometers and therefore adjusting the thickness of layer 140 to within this range would have been obvious to the ordinarily skilled artisan at the time of filing (thus reading on from 150 to 250 micrometers, [0014], [0059]). While Onizawa teaches generally that its buffer layer preferably has a thickness on the range of from 2 mm to 8 mm, Onizawa also notes that the thickness of the buffer layer is not limited and that it should be adjusted based on the length dimensions of the sheet and in order to balance displacement and durability concerns (Onizawa, [0101], [0102]). Therefore, Onizawa is not considered to be teaching away from the use of a thinner buffer layer. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Please see MPEP §2123. Additionally, it is known in the art that the thicknesses of buffer layers may be adjusted in order to suit the needs of the device itself. For example, Kwon teaches that buffer layers for a display device may be from 0.1 mm to 0.3 mm (i.e., 100 to 300 micrometers, Kwon, [0016], [0017]) and that such a thickness is suitable for protecting the display panel from external impact (Kwon, [0030]). Therefore adjusting the thickness of layer 140 of the laminate window of Hirai to within the range of 10 to 300 micrometers would have been obvious to the ordinarily skilled artisan at the time of filing (thus reading on from 150 to 250 micrometers, [0014], [0059]).
Applicant argues that Onizawa fails to teach that its buffer layer would be effective for use in a display device having flexibility. In response to applicant's argument that Onizawa fails to describe the flexibility of the present invention, the fact that applicant has Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The Examiner maintains the position that it would have been obvious to one of ordinary skill in the art at the time of the invention to have adjusted the modulus of the layers adjacent to the substrate to about 0.5 to 50 MPa as an appropriate elasticity modules that helps to provide excellent adhesion, strength, and fatigue characteristics to the layers (Onizawa, [0087], [0088]). The Examiner additionally notes the above rejection is further in view of Kwon, which teaches common thicknesses for buffer layers that are meant to provide protection to display device components. 
Applicant argues that there is no reason to combine the elastic properties of the film of Onizawa with the film of Hirai. The Examiner respectfully disagrees and maintains that in the absence of a teaching regarding the elasticity modulus of the layers of Hirai, it would have been obvious to one of ordinary skill in the art at the time of the invention to have adjusted the modulus of the layers adjacent to the substrate to about 0.5 to 50 MPa as an appropriate elasticity modules that helps to provide excellent adhesion, strength, and fatigue characteristics to the layers (Onizawa, [0087], [0088]).
Therefore, claims 1, 3, 5, 6, and 8-21 are rejected as described above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782